DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding Claim(s) 1; “radiator that cools a liquid refrigerant by performing heat exchange with air” in line(s) 11-12 is unclear; whereas a cooled liquid refrigerant is already asserted in line(s) 8-9, and thus it cannot be ascertained if air is cooling a different liquid refrigerant, if a different liquid refrigerant is cooling air, or if air is cooling heated liquid refrigerant upon receiving heat from the first device etc.  Regarding Claim(s) 1 and 5; it is unclear how “the second device….performs a wireless process in accordance with control performed by the first device”; whereas the claim(s) do not assert any wireless connectivity and/or controller coupled between the first and second device so as to operably allow a second device to perform a wireless operation based on or in accordance with control by the first device.  Regarding Claim 3; “a first liquid refrigerant and a second liquid  Regarding Claim 5; “a first area between the first area and a second area” is unclear; whereas ‘a first area between a first area’ appears to denote a clerical error and cannot be ascertained as intended.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, and 5, is/are rejected under 35 U.S.C. 102(a1) as being anticipated by (Shelnutt 20190335626).
Regarding Claim 1; Shelnutt as best understood discloses, a base station (as constituted by an mobile data center (MDC) with a GPS receiver, wireless transceiver, and NID with wireless antenna coupled to a management IHS —para. 0063, and 0081) comprising: a first area; and a second area, the first area and the second area being obtained by partitioning closed space by a partition wall, wherein the first area includes a first device that controls communication (whereas atleast a rack 115 which contains communication IT Equipment-120 in a closed space defined by enclosure-105 in first area interior to the rack and constitutes a partition between an exterior second area between the rack and the enclosure), and a liquid (liquid cooling device-390 with liquid to and from via 395 for cooling the IT equipment in absence of RAM air—para. 0083, and the second area includes a radiator that cools a liquid refrigerant by performing heat exchange with air, that supplies the cooled liquid refrigerant to the liquid cooling device, and that discharges the air used for heat exchange into the second area (via evaporative medium 135 having cooling water in extended end 335 to cool air flowing via 210 to flow across liquid cooling device as 410 to remove heat as 412 exhausted via 140a in the second area exterior to the rack —as set forth by para.’s 0066-0069), and a second device that radiates heat by using the air discharged from the radiator and that performs a wireless process in accordance with control performed by the first device (whereas wireless transceiver 370 of and/or coupled to controller 310 provides wireless connectivity for IHS management 600 in-part based on temperatures sensed in the rack thereof to modulate or adjust airflow via communicatively connected actuators for egress dampers 140a,140b—as set forth by para.’s 0061-0062, 0077-0078 and 0081).  

Regarding Claim 5; the method steps are necessitated by the already disclosed structure of Shelnutt.

Allowable Subject Matter
5.	Claims 2-4, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Regarding Claim 2; the base station according Regarding Claim 3; the base station according to claim 1, wherein the liquid cooling device includes a heat exchanger that cools, by performing heat exchange between a first liquid refrigerant and a second liquid refrigerant, the second liquid refrigerant, and a sending unit that sends the second liquid refrigerant cooled by the heat exchanger to the first device, and the radiator cools the first liquid refrigerant by performing heat exchange with air and supplies the cooled first liquid refrigerant to the heat exchanger.  
Regarding Claim 4; Shelnutt base station according to claim 1, wherein the first device includes a substrate on which a heat-generating component is mounted, and a plate cooling member that contacts with the substrate and inside which the cooled liquid refrigerant sent from the liquid cooling device is circulated through.  


Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY SMITH whose telephone number is (571)272-9094. The examiner can normally be reached M-F 9-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COURTNEY L SMITH/Primary Examiner, Art Unit 2835